Citation Nr: 1631011	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-31 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to compensation for broken and loose teeth (to include for purposes of VA outpatient treatment) claimed as due to the use of Methotrexate under provisions of 38 U.S.C.A. § 1151 (West 2014), and/or as secondary generally to medications taken for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January to October 1970.

This case is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Los Angeles, California, which denied service connection for multiple sclerosis, and compensation under 38 U.S.C.A. § 1151 (VA's statute compensating medical negligence) for a dental disorder.  A March 2016 Travel Board hearing was held before the undersigned Veterans Law Judge.  Following this proceeding, the Veteran provided additional evidence in June 2016 consisting of prescription drug records, which he requested the Board consider in the first instance.

The Board restates the claim regarding broken and loose teeth based on proper scope of entitlement, first, as for VA outpatient treatment.  VA law permits service connection for dental disability for purpose of outpatient treatment but not compensation, barring loss of substance of body of the maxilla or mandible, or surrounding soft tissue.  See 38 C.F.R. § 4.150 (2016), Diagnostic Codes 9913 (provision of VA rating schedule on compensation for dental disability).  See, too, Mays v. Brown, 5 Vet. App. 302, 306 (1993) (claim for service connection for VA dental compensation raises one for outpatient treatment as well).  If the Veteran still has information to the contrary of dental disability that would be legitimately compensable he is encouraged to bring that to the Board's attention.  Further,              the Board adds the theory of secondary service connection as due to medication      the Veteran takes for multiple sclerosis because raised indirectly by letters submitted from his dental providers.  See generally, Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.").  See also Norris v. West, 12 Vet. App. 413, 417 (1999);                             E.F. v. Derwinski, 1 Vet. App. 342, 326 (1991).  The revised claim will be duly considered on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board now remands this case for a VA examination on the claim of entitlement to service connection for multiple sclerosis.  The first formal diagnosis of multiple sclerosis apparently occurred around 1996 or so, but questions remain as to precise onset, since by the Veteran's hearing testimony he had precursor symptoms earlier (per Hearing Transcript, pp. 12-13).  By law, VA is required to afford examination where there is competent indication disability may be related to service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, an examination will be ordered.  Further adjudication of the claim will continue to incorporate applicable law on presumptive service connection, that per VA law multiple sclerosis is a recognized chronic disease presumed service-connected if manifested to a degree of 10 percent within 7 years of military separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Additionally, on remand an attempt to obtain the Veteran's Service Treatment Records (STRs) should be undertaken.  These records appear to be missing entirely from the Veterans Benefits Management System (VBMS) and "Virtual VA" electronic record.  Moreover, the Veteran's personnel file should be requested. 

Thereafter, the continued consideration of claim of service connection for dental disorder is intertwined with the outcome of the above issue, given the Board's addition of theory of secondary service connection.  To this effect, November 2010 VA Medical Center (VAMC) opinion addressed the claim under 38 U.S.C.A. § 1151 in prescribing treatment by Methotrexate, but apart from this private treatment providers have expressed that dental problems are tangible results of the full medication regimen for symptoms of multiple sclerosis, of evidentiary value in the event that multiple sclerosis is ultimately adjudicated to be a service-connected disability.  It follows that the two claims on appeal are inextricably intertwined,            so the dental disorder claim's outcome must await resolution of the claim for service connection for multiple sclerosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) (or other appropriate records depository) and request complete copies of the Veteran's                  Service Treatment Records (STRs), and as well,               his official service personnel file.  The associate all records obtained with the VBMS electronic claims folder.  All attempts to obtain these records should be documented in the claims file.

2. Obtain the Veteran's most recent VA outpatient treatment records and associate these with the                VBMS electronic file.

3. Schedule the Veteran for VA examination with an appropriately qualified physician with regard to the most likely etiology of his multiple sclerosis.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should then opine whether the Veteran's multiple sclerosis at least as likely as not (50 percent or greater probability) was incurred during military service, or was otherwise manifested to a within seven years of separation from service in October 1970.  In providing the requested determination, the examiner should base this opinion upon review of any documented findings from the Service Treatment Records (STRs), as well as the Veteran's own competent reported medical history (in part as given through March 2016 hearing testimony) of having developed what were believed to be precursor symptoms of multiple sclerosis within a few years of separation (fatigue; sensitivity to sunlight; skin rash, etc.)  

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought           on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to          the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




